
	
		II
		110th CONGRESS
		2d Session
		S. 3652
		IN THE SENATE OF THE UNITED STATES
		
			September 29
			 (legislative day, September 17), 2008
			Ms. Cantwell (for
			 herself and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for financial market investigation, oversight,
		  and reform.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Financial Market Investigation,
			 Oversight, and Reform Act of 2008.
				(1)Table of
			 contentsThe table of contents for this Act is as follows:
					
						Sec. 1. Short title; table of
				contents.
						Sec. 2. Establishing an independent, bipartisan
				Commission.
						Sec. 3. Establishing a joint select committee on financial
				market oversight reform and investigations.
						Sec. 4. Special Inspector General for financial markets
				oversight.
					
				2.Establishing an
			 independent, bipartisan Commission
			(a)Commission
			 establishmentThere is established a temporary commission to be
			 known as the Commission on Financial Regulatory Reform (referred to in this Act
			 as the Commission). The Commission shall review the financial
			 regulatory structure and propose a comprehensive framework for fundamental
			 reform of financial regulation in the United States.
			(b)Functions of
			 the Commission
				(1)In
			 generalThe Commission shall conduct a top-to-bottom review of
			 the Nation’s existing financial regulatory structure and the contribution of
			 the current structure to the stability or instability of financial markets in
			 order to develop a comprehensive framework for—
					(A)reforming the
			 laws governing our Nation’s financial markets;
					(B)strengthening and
			 reconstituting regulatory agencies; and
					(C)improving
			 transparency and oversight.
					(2)AnalysisIn
			 the course of its activities, the Commission shall analyze—
					(A)the impact of the
			 financial regulatory structure on the health and stability of the United States
			 economy;
					(B)the strength,
			 sustainability, and competitiveness of the Nation’s financial institutions;
			 and
					(C)the financial
			 well-being of American taxpayers, investors, and businesses.
					(3)ConsiderationsThe
			 Commission shall review and consider all aspects of financial regulation,
			 including the regulation of—
					(A)bank holding
			 companies, financial holding companies, commercial banks, investment banks,
			 thrifts, credit unions, and industrial loan companies;
					(B)payment and
			 settlement systems;
					(C)hedge funds,
			 private equity funds, and the markets for alternative investments;
					(D)special purpose
			 vehicles and off-balance sheet financing for financial companies;
					(E)the
			 securitization of mortgages and other assets;
					(F)exchange-based,
			 electronic, and over-the-counter markets for financial derivative
			 products;
					(G)the mortgage
			 finance industry, including mortgage brokers and mortgage lending
			 institutions;
					(H)equity markets,
			 including short-selling practices, and commodity futures markets; and
					(I)the insurance
			 industry and its role in the financial markets.
					(c)Powers of the
			 Commission
				(1)In
			 general
					(A)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
						(i)hold such
			 hearings and sit and act at such times and places, take such testimony, receive
			 such evidence, administer such oaths; and
						(ii)require the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, and documents, as the Commission or
			 such designated subcommittee or designated member may determine
			 advisable.
						(B)First
			 meetingThe first meeting of the Commission shall occur not later
			 than 30 days after the date of enactment of this Act.
					(2)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
				(3)Information
			 from Federal agencies
					(A)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
					(B)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
					(4)Assistance from
			 Federal agencies
					(A)General
			 services administrationThe Administrator of General Services
			 shall provide to the Commission on a reimbursable basis administrative support
			 and other services for the performance of the Commission's functions.
					(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in subparagraph (A), departments and agencies of the United States may provide
			 to the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
					(5)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
				(6)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
				(d)Non-applicability
			 of Federal Advisory Committee Act
				(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				(2)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
					(A)hold public
			 hearings and meetings to the extent appropriate; and
					(B)release public
			 versions of the reports required under this Act.
					(3)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of information provided to or
			 developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
				(e)Composition
				(1)In
			 generalThe Commission shall be composed of 12 members, selected
			 not later than 15 days after the date of enactment of this Act, of whom—
					(A)three persons
			 shall be appointed by the majority leader of the Senate, after consultation
			 with the Chairman of the Committee on Banking, Housing and Urban
			 Affairs;
					(B)three persons
			 shall be appointed by the minority leader of the Senate, after consultation
			 with the ranking minority members of the Committee on Banking, Housing and
			 Urban Affairs;
					(C)three persons
			 shall be appointed by the Speaker of the House of Representatives, after
			 consultation with the Chairman of the Committee on Financial Services;
			 and
					(D)three persons
			 shall be appointed by the minority leader of the House of Representatives,
			 after consultation with the ranking minority member of the Committee on
			 Financial Services.
					(2)QualificationsAn
			 individual appointed may not be an officer or employee of the Federal
			 Government or any State or local government. It is the sense of Congress that
			 individuals appointed to the Commission should be have national recognition as
			 financial sector experts, and may include former government officials, private
			 market participants, and representatives of the academic community,
				(3)OfficersOfficers
			 of the Commission are to be chosen by the Commission’s membership.
				(f)Final report of
			 CommissionNot later than 120 days after the date of the
			 enactment of this Act, the Commission shall submit to the President and
			 Congress a final report containing such findings, conclusions, and
			 recommendations for corrective measures as have been agreed to by a majority of
			 committee members.
			(g)Compensation of
			 Commission staff
				(1)In
			 general
					(A)Appointment and
			 compensationThe chairman, in consultation with vice chairman, in
			 accordance with rules agreed upon by the Commission, may appoint and fix the
			 compensation of a staff director and such other personnel as may be necessary
			 to enable the Commission to carry out its functions, without regard to the
			 provisions of title 5, United States Code, governing appointments in the
			 competitive service, and without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates, except that no rate of pay fixed under this
			 subsection may exceed the equivalent of that payable for a position at level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
					(B)Personnel as
			 Federal employees
						(i)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
						(ii)Members of
			 CommissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
						(2)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
				(3)Consultant
			 servicesThe Commission is authorized to procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, but at rates not to exceed the daily rate paid a person occupying
			 a position at level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
				(h)Compensation
			 and travel expenses
				(1)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
				(2)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
				(i)Reports of
			 Commission; termination
				(1)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
				(2)Final
			 reportNot later than 4 months after the date of the enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
				(3)Termination
					(A)In
			 generalThe Commission, and all the authorities of this Act,
			 shall terminate 60 days after the date on which the final report is submitted
			 under paragraph (2).
					(B)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subparagraph (A) for the purpose of concluding its
			 activities, including providing testimony to committees of Congress concerning
			 its reports and disseminating the final report.
					(j)Funding
				(1)Transfer from
			 the Department of the Treasury TARP programOf the amounts
			 authorized to be appropriated by this Act and made available in public law for
			 the, not to exceed $5,000,000 shall be available for transfer to the Commission
			 for purposes of the activities of the Commission under this Act and should
			 include assistance for participating Federal agencies.
				(2)Duration of
			 availabilityAmounts made available to the Commission under
			 paragraph (1) shall remain available until the termination of the
			 Commission.
				3.Establishing a
			 Joint Select committee on Financial Market Oversight Reform and
			 Investigations
			(a)Establishment
			 and composition
				(1)In
			 generalThere is established a multi-disciplinary Joint Select
			 Committee on Financial Market Oversight Reform and Investigations (referred to
			 in this section as the joint select committee). The Senate
			 majority leader, Senate minority leader, the Speaker of the House, and House
			 minority leader shall jointly determine the number of members who shall serve
			 on the committee, with equal representation from each the Senate and the House
			 of Representatives, and from the majority party and minority party.
				(2)PurposeThe
			 purpose of the joint select committee shall be to conduct a full investigation
			 of the causes of the financial turmoil and propose corrective actions to the
			 appropriate committees of jurisdiction.
				(3)VacancyA
			 vacancy in the joint select committee shall not affect the power of the
			 remaining members to execute the functions of the joint select committee, and
			 shall be filled in the same manner as the original selection.
				(4)Legislative
			 authorityThe joint select committee shall not have any
			 legislative authority.
				(b)Investigation
			 and report
				(1)InvestigationThe
			 joint select committee shall—
					(A)conduct a full
			 investigation of the causes of the financial turmoil; and
					(B)possess full
			 investigative authority, including subpoena power, to investigate misdeeds,
			 manipulative schemes, or malfeasance by executives and traders of financial
			 sector firms involved in the current financial crisis, as well as failures of
			 Federal oversight agencies to meet their regulatory responsibilities.
					(2)Report
					(A)In
			 generalThe joint select committee shall submit to the
			 appropriate committees of jurisdiction of the House of Representatives and the
			 Senate a report of its findings and recommended corrective actions not later
			 than 12 months after the date of enactment of this Act.
					(B)FraudThe
			 report shall include recommendations whether to increase criminal and civil
			 penalties for fraud and malfeasance.
					(C)Majority vote
			 requirementNo recommendation shall be made by the joint select
			 committee except upon the majority vote of the members from each House,
			 respectively.
					(D)Rules
			 procedureNotwithstanding any other provision of this section,
			 any recommendation with respect to the rules and procedures of one House that
			 only affects matters related solely to that House may only be made and voted on
			 by members of the joint select committee from that House and, upon its adoption
			 by a majority of such members, shall be considered to have been adopted by the
			 full committee as a recommendation of the joint select committee.
					(3)HearingsIn
			 conducting the investigation under paragraph (1), the joint select committee
			 shall hold not fewer than 5 public hearings.
				(c)ResourcesThe
			 joint select committee may utilize the resources of the House of
			 Representatives and Senate.
			(d)DissolutionThe
			 joint select committee shall cease to exist 30 days after the submission of the
			 report described in subsection (b)(2).
			4.Special
			 Inspector General for financial markets oversight
			(a)PurposesThe
			 purposes of this section are to—
				(1)provide for the
			 appointment of an Inspector General to conduct, supervise, and coordinate
			 investigations into whether ethics violations or conflicts of interest between
			 regulators and their regulated entities or markets may have affected agency
			 decision-making between January 2002 and August 2008; and
				(2)use the forum of
			 President’s Council on Integrity and Efficiency and Executive Council on
			 Integrity and Efficiency to share findings and best practices with regards to
			 ethics, conflicts of interest, oversight, and accountability.
				(b)Office of
			 Inspector GeneralThere is established the Office of the
			 Inspector General for Financial Markets Oversight.
			(c)Appointment of
			 inspector general; removal
				(1)In
			 generalThe head of the Office of the Inspector General for
			 Financial Markets Oversight (referred to in this section as Inspector
			 General) shall be selected by and among the Inspectors General of
			 agencies and commissions set forth in subsection (e)(3).
				(2)TimingThe
			 nomination of an individual as Inspector General shall be made not later than
			 30 days after the date of the enactment of this Act.
				(3)RemovalThe
			 Inspector General shall be removable from office in accordance with the
			 provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
				(4)StatusFor
			 purposes of section 7324 of title 5, United States Code, the Inspector General
			 shall not be considered an employee who determines policies to be pursued by
			 the United States in the nationwide administration of Federal law.
				(5)PayThe
			 annual rate of basic pay of the Inspector General shall be the annual rate of
			 basic pay provided for positions at level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code.
				(d)Assistant
			 inspectors generalThe Inspector General shall, in accordance
			 with applicable laws and regulations governing the civil service appoint an
			 Assistant Inspector General for Investigations who shall have the
			 responsibility for supervising the performance of investigative activities
			 relating to possible ethics violations and or conflicts of interest at the
			 respective agencies.
			(e)Duties
				(1)In
			 generalIt shall be the duty of the Inspector General to conduct,
			 supervise, and coordinate investigations into whether ethics violations or
			 conflicts of interest between regulators and their regulated entities or
			 markets may have affected agency decision-making between January 2002 and
			 August 2008.
				(2)Additional
			 dutiesIn addition to the duties specified in paragraph (1), the
			 Inspector General shall also have the duties and responsibilities of inspectors
			 general under the Inspector General Act of 1978.
				(3)CooperationIn
			 carrying out the duties, responsibilities, and authorities of the Inspector
			 General under this section, the Inspector General shall coordinate with, and
			 receive the cooperation of, each of the following:
					(A)The Inspector
			 General of the Securities and Exchange Commission.
					(B)The Inspector
			 General of the Treasury Department.
					(C)The Inspector
			 General of the Commodities Futures Trading Commission.
					(D)The Inspector
			 General of the Board of Governors of the Federal Reserve System.
					(E)The Inspector
			 General of the Office of the Comptroller of the Currency.
					(F)The Inspector
			 General of the Federal Deposit Insurance Corporation.
					(f)Powers and
			 authorities
				(1)AuthoritiesIn
			 carrying out the duties specified in subsection (e), the Inspector General
			 shall have the authorities provided in section 6 of the Inspector General Act
			 of 1978.
				(2)DutiesThe
			 Inspector General shall carry out the duties specified in subsection (e)(1) in
			 accordance with section 4(b)(1) of the Inspector General Act of 1978.
				(g)Personnel,
			 facilities, and other resources
				(1)PersonnelThe
			 Inspector General may select, appoint, and employ such officers and employees
			 as may be necessary for carrying out the duties of the Inspector General,
			 subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title, relating to classification and
			 General Schedule pay rates.
				(2)ServicesThe
			 Inspector General may obtain services as authorized by section 3109 of title 5,
			 United States Code, at daily rates not to exceed the equivalent rate prescribed
			 for grade GS–15 of the General Schedule by section 5332 of such title.
				(3)Information
					(A)In
			 generalUpon request of the Inspector General for information or
			 assistance from any department, agency, or other entity of the Federal
			 Government, the head of such entity shall, insofar as is practicable and not in
			 contravention of any existing law, furnish such information or assistance to
			 the Inspector General, or an authorized designee.
					(B)Report of
			 noncooperationWhenever information or assistance requested by
			 the Inspector General is, in the judgment of the Inspector General,
			 unreasonably refused or not provided, the Inspector General shall report the
			 circumstances to the appropriate committees of Congress without delay.
					(h)Reports
				(1)In
			 generalNot later than March 30, 2009, the Inspector General
			 shall submit to the appropriate committees of Congress a report on whether
			 ethics violations or conflicts of interest between regulators and their
			 regulated entities or markets may have affected agency decision-making between
			 January 2002 and August 2008.
				(2)ContentsThe
			 report on the Inspector General findings shall include recommendations on how
			 to improve and strengthen financial market regulatory agencies to avert future
			 ethics violations or conflicts of interest.
				(i)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committees on
			 Banking, Housing and Urban Affairs, Homeland Security and Government Affairs,
			 Finance, and Judiciary of the Senate;
				(2)the Committees on
			 Financial Services, Oversight and Government Reform, and Judiciary of the House
			 of Representatives; and
				(3)the Joint Select
			 Committee on Financial Market Oversight Reform and Investigations.
				
